IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                     OFFICE OF SPECIAL MASTERS
                                             No. 14-404V
                                         Filed: July 11, 2014


************************
LISSA GARCIA, trustee for                         *
the next-of-kin of STEFON GARCIA,                 *
a deceased minor,                                 *
                                                  *
                         Petitioner,              *                Dismissal; Statute of Limitations;
v.                                                *                Death case
                                                  *
                                                  *
SECRETARY OF HEALTH                               *
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *

************************
Randall Knutson, Esq., Farrish Johnson Law Office, Mankato, MN for petitioner.
Gordon Shemin, Esq., U.S. Dept. of Justice, Washington, DC for respondent.


                                       DISMISSAL DECISION1

Gowen, Special Master:

       On May 12, 2014, petitioner filed a petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program [“the Program”],2 alleging that DTaP,
HiB, IPV, PCV, and Rotavirus vaccines caused Stefon Garcia’s death on August 29,
2011. The information in the record demonstrates that this petition was filed more than
24 months from the date of death and thus was untimely filed. See §16 (a)(3).


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to delete medical or other information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, I agree that the identified material fits within the requirements of that provision, I will
delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-
660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or
“the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.

                                                      1
      On June 27, 2014, petitioner moved for a decision dismissing this petition
acknowledging that part or all of petitioner’s claim is beyond the statute of limitations.
Motion for a Dismissal Decision, filed July 3, 2014, para.1.

       Accordingly, this petition is hereby dismissed as untimely filed. The Clerk
shall enter judgment accordingly.

IT IS SO ORDERED.
                                  s/ Thomas L. Gowen
                                  Thomas L. Gowen
                                  Special Master




                                            2